NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD JEROME LAWSON,                           No. 16-16825

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00576-EPG

 v.
                                                MEMORANDUM*
ALVARADO, Officer; LEPE, Lieutenant,

                Defendants-Appellees.

                   Appeal from the United States District Court
                        for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Ronald Jerome Lawson, a federal prisoner, appeals pro se from the district

court’s judgment in his action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate indifference


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Lawson consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Lawson’s failure-to-protect claim

against defendants Alvarado and Lepe because Lawson failed to allege facts

sufficient to show that Alvarado or Lepe was deliberately indifferent to Lawson’s

safety by placing and keeping him in a cell with inmate Brown. See Cortez v. Skol,

776 F.3d 1046, 1050 (9th Cir. 2015) (setting forth elements of a claim against

prison officials for failure-to-protect inmates from violence by other inmates); see

also Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991) (Bivens actions are

identical to actions under 42 U.S.C. § 1983 “save for the replacement of a state

actor under § 1983 by a federal actor under Bivens”).

      The district court did not abuse its discretion in dismissing Lawson’s third

amended complaint without leave to amend because further amendment would be

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that “a district court

may dismiss without leave where . . . amendment would be futile”); see also

Chodos v. West Publ’g Co., Inc., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a

district court has already granted a plaintiff leave to amend, its discretion in


                                           2                                       16-16825
deciding subsequent motions to amend is particularly broad” (citation and internal

quotation marks omitted)).

      We reject as without merit Lawson’s contention that the district court was

required to permit Lawson to stand on an earlier complaint after he filed an

amended complaint.

      We do not consider allegations not pled in the third amended complaint

because Lawson elected not to stand on his earlier complaint.

      AFFIRMED.




                                         3                                     16-16825